Citation Nr: 1234575	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right thigh with muscle damage.

2.  Entitlement to an evaluation in excess of 10 percent for a shell fragment wound scar of the right thigh.

3.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right thigh disability.

4.  Entitlement to service connection for residuals of shell fragment wounds of the back, face and left arm.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  His awards and decorations include the Combat Action Ribbon and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and by the VA RO and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge in hearings at the VA Central Office in June 2007 and January 2010.  Transcripts of those hearings are associated with the claims files.

In October 2008 and April 2010, the Board remanded the case for further development.


REMAND

The Board remanded this case in April 2010 for VA examinations.  The Board directed that these examinations should be conducted by a "physician with appropriate expertise."  The record shows that the Veteran presented for VA examination in May 2010.  This VA examination was conducted by a registered nurse (R.N.).  Then, an addendum dated in November 2010 to that examination reported was prepared with a medical opinion by a physician's assistant (P.A.).  Since the examination was not performed by a physician and the opinion was not provided by a physician, there has not been substantial compliance with the Board's prior remand.

Additionally, the Board observes that the VA medical opinion dated in November 2010 does not address whether the Veteran's back disability has been aggravated by the service-connected right thigh disabilities.  As such, the medical opinion is incomplete.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is noted that remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain any outstanding pertinent medical records identified by the Veteran to include VA treatment records dated since June 2011.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the current severity of his service-connected muscle and scar disabilities residual to the shell fragment wound of the right thigh.

The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran should also be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of any back disorders present during the period of the claim and the nature of any residuals of shell fragment wounds of the face and left arm that have been present during the period of the claim.

The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must made available to and reviewed by the examiner.  All findings should be reported in detail, and all indicated studies should be performed.

The examiner(s) should identify all disorders of the back that have been present during the period of the claim, including orthopedic and/or neurological disorders as indicated, and should describe any current residuals of shell fragment wounds of the face and/or left arm, including muscle, scarring and/or neurological injury as indicated.

With respect to each back disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or chronically worsened (aggravated) by the service-connected right thigh disabilities.  A completed rationale for all opinions expressed must be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusions(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


